Title: From George Washington to William Greene, 25 December 1779
From: Washington, George
To: Greene, William


        
          Sir
          Head Quarters Morristown 25th Decr 1779.
        
        The enemy having asked permission for an unarmed vessel to proceed to New-Port with clothing and necessaries for the prisoners at Rutland, I have granted a pass-port for the same, to proceed from the port of New-York. I thought it necessary to give your Excellency this notice; and that the Quarter Master may have time to make preparation for their transport to Rutland. Two sergeants have also permission to pass from Taunton river to Rutland to superintend the delivery of the articles, and to return again.
        On the 19th I was honored with your Excellencys letter of the 3d. It is certainly right and necessary that troops should be paid with punctuality or as much so as circumstances will admit. I do not however conceive myself authorised to make the appointment your Excellency requests, and shall take occasion to submit the matter to Congress—who it is probable will make some arrangement in consequence, not only to comprehend the present but other cases. I have the honor to be with the greatest regard Your Excellency’s most obt servt
        
          Go: Washington
        
      